Hough, J.
The assessor in the city of St. Louis assessed the petitioner’s real estate in the year 1877 for the taxes of 1878. On appeal to the board of equalization of the city of St. Louis, the petitioner sought a reduction of the valuation, because, as he alleged, it was greater than that fixed upon it in former years, and greater than its actual cash value. The valuation was reduced ten per cent. The petitioner now brings this assessment before us, and alleges that the same'is illegal and void ; that under the law real estate can only be assessed biennially, that the valuation of the petitioner’s property in 1876, the time fixed by *323law for the biennial assessment, should have been adopted as the basis of taxation for 1877, and that said valuation could not be changed by the board of equalization.

1. certiorari: petition: pleading,

In a proceeding by certiorari in this court, the petition for the writ may be regarded as in the nature of an assignment errors on the record sought to be reviewed, in the absence of any more formal assignment of errors after the record is returned to this court. Further than this the petition is not to be viewed as a pleading in the cause. The record of the inferior tribunal is to be examined by us just as it would be, if it could be and were brought before us by a writ of error or an. appeal. The record brought here may be amended, as in other cases, by the stipulation of the parties, but no issues of law or fact are to be made by the petition or writ, and return, to be tried by us, as in proceedings by mandamus or quo warranto. State ex rel. Lathrop v. Dowling, 50 Mo. 134.
The only question is, is there error in the record of the inferior tribunal brought before us by the writ ? As the assessment record returned in the present proceeding does not show what the valuation of the petitioner’s property was in the year 1876, the year in which it is claimed that the biennial assessment is, by law, required to be made elsewhere in the State, it does not appear that the petitioner has been damaged, and we might, therefore, decline to interfere with the action of the board of equalization on that ground ; but as the question sought to be presented has been stated in argument to be one of great importance to the State, as well as the tax-payers in the city of St. Louis, we will proceed to inquire whether annual assessments of real estate in the city of St. Louis are allowed by law.

2 taxation- annnai assessment.

The 20th section of article 9 of the constitution, which provided for the separation of the city from the county, authorized the people of the city to adopt a cparter for their government which should be in harmony with and subject to the constitution and *324laws of Missouri, and should take the place of and supersede the charter of St. Louis and all amendments thereof. The 23rd section of the same article provides that the city of St. Louis shall collect the State revenue in the same manner as if it were a county. As the city government, authorized by 'the constitution for the city of St. Louis, is entirely different in its organization from that of the counties, and as the duty of collecting the State revenue which devolved upon the county of St. Louis under the general law, was thereafter to be performed by the city of St. Louis, it became necessary to provide in the charter the requisite municipal agencies for the performance of that duty. Proper officers were to be designated, the mode of their selection prescribed, and the duties which were previously performed by the officials designated in the general law were, by express enactment, to be imposed upon them. The 1st section in the city charter on this subject declares that the city of St. Louis shall be assessed in accordance with the general law. Subsequent provisions require the annual assessment of real property within the city, and create a city board of equalization, which is required to meet annually, and is authorized to adjust, correct and equalize the valuation of real property so assessed, and to determine, as far as possible, whether such property has been assessed at its true cash value, and in just proportion to the assessed value of other property in the city similarly situated, and to increase or diminish the assessment accordingly. These requirements are substantially the same as those of the general revenue law relating to St. Louis county, in force at the time of the adoption of the scheme and charter, and as they clearly contemplate the annual valuation of real property in St. Louis, it is contended that they are not in harmony with the 48th section of the general law, and are, therefore, inoperative. Section 48 is as follows : “ Real estate shall be assessed at the assessment which shall commence on the 1st day of August, 1872, and shall only be required to be assessed every *325two years thereafter. Each assessment of real estate so made shall be the basis of taxation on the same for the two years next succeeding.” This section first made its appearance in-its present shape in the revenue law passed March 30th, 1872.
The revenue law as contained in the general statutes-of 1865, required the county boards of equalization, including the board of equalization for the county of St.Louis, to meet annually, and, at such meetings they were authorized to increase or diminish the assessment of real property so as to make it conform to its true value. Gen. Stat., p. 97, §§ 13, 14, 15; p. 108, § 65. In the year 1870 an act was passed, not as an amendment, in terms, of any existing law, but as an independent statute, entitled, “ An act in relation to the assessment and collection of revenue on real estate, and providing that taxes on real estate shall be a lien on the same, and for the sale and enforcement of such liens.” The first section of that act is as -follows: “ The assessment of real estate, made, for the year 1870, shall be the assessment thereof until the 1st Monday in July, 1871, between which last named time and the 1st day of October next thereafter, and in like time every two years thereafter, all real estate subject to taxation shall be assessed and listed numerically, as far as the same can be done as now provided by law; but nothing herein contained shall be so construed as to affect the right of any board of equalization, in pursuance of law, to increase or diminish the aggregate of such assessment, or the assessment of any tract or lot, or of any county court or other tribunal by law thereto authorized, to add to such lists all tracts and lots of land not asssessed, or to strike from such list any tract or lot improperly assessed. Acts 1870, p. 114. As this statute was an independent enactment, it might have been thought, but for the qualification contained in the foregoing section, that it was the purpose of the law to deprive county boards of equalization of all j)ower to interfere in any manner with the biennial assess*326ments therein provided for, and heuce out of abundant caution their right to annually revise such assessments was expressly recognized. In 1872 the entire revenue law of the State, comprising at that time many detached and fragmentary enactments, was revised and re-enacted in”a single statute, containing section 48 above quoted, and retaining the provisions of the general statute of 1865, authorizing the county boards of equalization, and the board of equalization of the county of St. Louis, to increase and diminish the assessment of real property at their annual meetings. Acts 1872, p. 87, §§ 14, 15, 16; p. 99, § 80 (79). The retention of these sections, defining the powers of the county board of equalization, demonstrates the purpose of the Legislature to leave the law, in this particular, just as it stood after the passage of the first section of the act of 1870, and being embodied in the same act with section 48, there was no necessity for adding to said section the qualification annexied to its prototype in section 1 of the act of 1870. They are to be construed together, and force and effect are to be given to both. So that under the act of 1872 the biennial assessment was subject to revision by the county boards of equalization, not only during the year for which it was made, but in the succeeding year also By the act of April 28th, 1877, a most material change was wrought in the law relating to the assessment of real property. By the 3rd section of that act section 28 of the act of March 30th, 1872, was so amended as to require every tax-payer to furnish annually to the assessor, in addition to his personal property, a list of all his real estate and its value. Session acts 1877, p. 377, § 3 ; and by the 5th section of said act, which amends section 31 of the act of 1872, the person making such list is required to make oath that it contains a time statement of all property owned by him and made taxable by the laws of the State, together with its value. Before the*passage of the act of 1877, the oath required by section 31 of the act of 1872 was, that the list returned was a true list only of all per*327■sonal property owned by the person making'the same. It would seem, therefore, that the act of 1877, by requiring an annual return of real property and its value to be made to the assessor, accomplished the virtual repeal of section 48, providing for biennial assessments. This being so, the petitioner's property was properly assessed in the year 1877 for the taxes of 1878. As the construction here given to the general law has not perhaps been formally carried out in many portions of the State, it may be well in this connection to call attention to the 53rd section of the act of 1872, which is as follows: “No assessment of property or charges for taxes therein shall be considered illegal on account of any informality in making the assessment or in the tax list, or on account of the assessments not being made or completed within the time required by law.”
Perceiving no error in the action of the board of equalization, the relief sought by the petitioner will be denied, and the writ dismissed.
All concur.
Writ Denied.